NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAWAYNE MOGENSEN,                               No.    17-56620

                Plaintiff-Appellant,            No. 2:16-cv-05291-PSG-AS

 v.                                             MEMORANDUM*

ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted August 22, 2019**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Dawayne Mogensen appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Mogensen’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Molina v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ gave specific, clear, and convincing reasons for discounting

testimony from Mogensen concerning the severity of his symptoms and

limitations. See Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

2009) (ALJ may not rely solely on lack of supporting objective medical evidence,

but may consider it along with other factors); Tommasetti v. Astrue, 533 F.3d 1035,

1039-40 (9th Cir. 2008) (ALJ may consider claimant’s daily activities and

inconsistency between conservative treatment and severity of alleged symptoms);

Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (ALJ

may consider evidence that treatment alleviated symptoms); Thomas v. Barnhart,

278 F.3d 947, 960 (9th Cir. 2002) (ALJ may consider claimant’s demeanor).

      The ALJ proffered specific and legitimate reasons, supported by substantial

evidence, for discounting the contradicted opinions of treating physicians Drs.

Billington, Montgomery, Kahmann, DiGiaro, and Van Kirk. See Bray, 554 F.3d at

1228. The ALJ’s errors in rejecting Dr. Billington’s opinion because she does not

specialize in mental health treatment and Dr. Montgomery’s opinion based on

information about his treatment of other patients were harmless because the ALJ

provided other specific and legitimate reasons for discounting the opinions. See

Molina, 674 F.3d at 1115.




                                         2
      Although the ALJ erroneously attributed PA Ebling’s June 2014 opinion to

Dr. Kahmann, Mogensen has not shown that this error affected the nondisability

determination. See 20 C.F.R. § 404.1527(d) (opinions as to whether claimants are

unable to work are “not medical opinions” as this issue is reserved to the

Commissioner). Any error therefore was harmless. See Molina, 574 F.3d at 1115.

      Mogensen has not shown any error in the ALJ’s formulation of his Residual

Functional Capacity. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174-75 (9th

Cir. 2008) (upholding an ALJ’s translation of moderate limitations concerning

concentration or pace into a limitation to unskilled work); Burch v. Barnhart, 400

F.3d 676, 683 (9th Cir. 2005) (finding no error where claimant did not point to any

evidence of functional limitations due to an impairment).

      AFFIRMED.




                                         3